Title: [November 1769]
From: Adams, John
To: 



      November 1769.
      
      
       Saturday after attending Court in the Morning, I dined by particular Invitation at Mr. Winthrops the Clerk of the Superior Court with all the Bar, Messrs. Dana, Kent, Otis, Fitch, Reed, S. Quincy, B. Gridley, Cazneau, Blowers.
       Otis, B. Gridley, Kent, and S. Quincy, were the principal Talkers. Otis talked the most, B. Gridley next, Kent the next and S. Quincy, next. The rest of the Company said very little.
       B. Gridley told us a Story of his Uncle Jeremiah the late Head of the Bar. “When I was a school Boy, at Master Lovells, Mr. Gridley my Uncle used to make me call at his Office, sometimes, to repeat my Lesson to him. I called there one Day for that Purpose.—Well, Ben! What have you to say, Ben? says he.—I am come to say my Lesson sir to you, says I.—Ay? Ben? what Book have you there? under your Arm?— Virgil sir.—Ay! Ben? Is that the Poet, Virgil?—Yes sir.—Well Ben, take it and read to me Ben. Read in the Beginning of the Aeneids Ben.— Yes sir.—So I opened my Book and began.
       Arma, Virumque Cāno, Trojae, qui primus ab oris.
       Arma, Virumque cāno! Ben! you Blockhead!—does John Lovell teach you to read so—read again.—So I began, again.
       Arma Virumque cāno.—Cāno you Villain, canō—and gave me a tremendous Box on the Ear.—Arma Virumque canō, you Blockhead, is the true Reading.
       Thinks I, what is this—I have Blockheading and boxing enough at Master Lovells, I wont have it repeated hear, and in a great Passion I threw the Virgil at his Head, hit him in the Face, and bruised his Lip, and ran away.
       Ben! Ben! You Blockhead! You Villain, you Rascall, Ben!—
       However away I went, and went home.
       That evening, Uncle Jeremy came to our House, and sat down with my father.
       Brother, I have something to say to you about that young Rogue of a son of yours, that Ben. He came to my Office, and I bid him read a Line in Virgil and he read it wrong and I box’d him, and he threw his Virgil in my face, and wounded me, he bruised me in my Lip—here is the Mark of it! You must lick him, you must thresh him Brother!
       I was all this Time a listening, and heard my father justify me.—Ben did right says he—you had no Right to box him, you was not his Master and if he read wrong you should have taught him how to read right—not have boxed him.
       Ay? Then I find you justify the Rogue.—Yes says father I think he did right.—Ay then you wont thresh him for it will you?—No I think he ought not to be threshed, I think you ought not to have box’d him.
       What, justify the young Villain, in throwing his Book at me, and wounding me in this Manner?
       About 2 or 3 Evenings Afterwards, Uncle Jeremy was at Clubb with Jo. Green, and John Lovell and others, and began, with great solemnity and sobriety—Jo.? What shall I do, two or three days ago, I was guilty of a bad Action and I dont know how to repair it. I boxed a little boy a Nephew of mine very unrighteously, and he is so little, so mere a Child that I cant ask his Pardon—and so in solemn Sadness told the whole Story to the Clubb.”
       Whether there is any Truth in any Part of this Story or not I cant say. But if it is mere fiction, there are certainly strong Marks of Ingenuity, in the Invention. The Pride, Obstinacy, and Sauciness of Ben, are remembered in Ben, in the Circumstance of throwing the Virgil. The same Temper in his father is preserved in the Circumstance of his justifying it. The Suddenness, and Imperiousness of Jeremiah, in the Boxing, and his real Integrity, Candor, Benevolence, and good Nature in repenting of it at Clubb, and wishing to make Reparation.
       B. Gridley, after this, gave us another Story of Coll. Byfield, and his marrying a Sailor which occasioned a great Laugh.
       Upon the whole this same Ben. Gridley discovered a Capacity, a Genius—real Sentiment, Fancy, Wit, Humour, Judgment, and Observation. Yet he seems to be totally lost to the World. He has no Business of any Kind, lays abed till 10 ’O Clock, drinks, laughs and frolicks, but, neither studies, nor practices, in his Profession.
       Otis spent almost all the Afternoon in telling 2 stories, one of Gridleys offending the Suffolk Inferior Court, in the Dispute about introducing Demurrers, and of his making the Amende Honorable, making Concessions, &c. before that contemptible Tribunal—and another about a Conversation between Pratt, Kent and him. Kents asking the Question, what is the chief End of Man? and Pratts Answer to provide food &c. for other Animals, Cabbage Lice among the rest.
       Before Dinner Kent proposed his Project of an Act of Parliament against Devils, like to that against Witches.
       Otis catched at it, and proposed the Draught of a Bill.—Be it enacted &c—that whereas many of the subjects of this Realm, have heretofore time out of Mind believed in certain imaginary Beings called Devils, therefore be it enacted, that no one shall mention the Devil, hereafter, &c, on Pain of high Treason, &c.
       Thus are Mens Brains eternally at work according to the Proclamation of King James.
       I dont think the World can furnish a more curious Collection of Characters than those that made up this Company—Otis, Kent, Dana, Gridley, Fitch, Winthrop, &c.
      
      
       
        
   
   Andrew Cazneau of Boston; admitted attorney in the Superior Court, 1765, and barrister, 1767; afterward a loyalist (Superior Court of Judicature, Minute Books 82, 85; Jones, Loyalists of Mass.E. Alfred Jones, The Loyalists of Massachusetts: Their Memorials, Petitions and Claims, London, 1930., p. 78–79).


       
       
        
   
   The dialogue in young Gridley’s anecdote was punctuated by JA more erratically than was usual even for him, and in the interest of clarity the punctuation has been slightly regularized by the editors.


       
      
     